Exhibit 10.3

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Ball Corporation

 

 

 

 

 

 

 

 

 

 

Directors Deposit Share

Program

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Picture 1 [bll20160630ex103639eab001.jpg]

 

 

Confidential

 

 



Effective Date April 25, 2001

Amended and Restated July 27, 2016

--------------------------------------------------------------------------------

 



 

Table of Contents

 

l.

Purpose


1 

2.

Definitions


1 

 

2.1

“Award Date”


1 

 

2.2

“Award Letter”


1 

 

2.3

“Acquisition Period”


1 

 

2.4

“Change in Control”


1 

 

2.5

“Committee”


1 

 

2.6

“Effective Date”


1 

 

2.7

“Grant Date”


1 

 

2.8

“Holding Period”


1 

 

2.9

“Newly Acquired Shares”


1 

 

2.10

“Participant”


1 

 

2.11

“Program”


1 

 

2.12

“Restricted Stock Units”


1 

 

2.13

“Voluntary Resignation”


1 

3.

Restricted Stock Unit Grant


2 

 

3.1

Form of Grant


2 

 

3.2

Minimum Number of Newly Acquired Shares


2 

 

3.3

Grant Date


2 

4.

Holding Period for the Newly Acquired Shares


2 

5.

Lapse of Restrictions/Forfeiture of Restricted Stock Units


2 

6.

Additional Cash Payment/Dividend Equivalents


3 

7.

Miscellaneous


3 

 

7.1

Administration of the Program


3 

 

7.2

Amendment and Termination of Program


3 

 

7.3

Successors and Mergers, Consolidations, or Change in Control


3 

 

7.4

Gender, Singular and Plural


3 

 

7.5

Captions


3 

 

7.6

Applicable Law


3 

 

7.7

Validity


3 

 

 



Effective Date April 25, 2001

Amended and Restated July 27, 2016

--------------------------------------------------------------------------------

 



 

Directors Deposit Share Program (“Program”)

 

l.            Purpose

 

To encourage Directors to acquire a larger equity ownership interest in the
Corporation to further align their personal interests with the interests of the
shareholders of the Corporation, in order to promote share price growth and
enhancement of shareholder value.

 

2.            Definitions

 

2.1        “Award Date” means the actual date the Participant is given
the opportunity to purchase Newly Acquired Shares pursuant to the Program.

 

2.2        “Award Letter” means the document notifying the Participant
of his/her participation in the Program along with specific terms related to
such participation.

 

2.3        “Acquisition Period” means the time period during which the
Participant may acquire shares pursuant to this Program.

 

2.4        “Change in Control” means “Change in Control” as defined in the Ball
Corporation 2013 Stock and Incentive Plan or its successor.

 

2.5        “Committee” means the Human Resources Committee of the Board of
Directors of Ball Corporation. 

 

2.6        “Effective Date” means July 27, 2016, which is the effective date of
the Amended and Restated Directors Deposit Share Program.

 

2.7        “Grant Date” means the actual date of issuance of the Restricted
Stock Units pursuant to this Program.

 

2.8        “Holding Period” means the time period during which a Participant is
required to retain Newly Acquired Shares in order to have the restrictions lapse
as specified in the Award Letter on Restricted Stock Units.

 

2.9        “Newly Acquired Shares” means Ball Corporation Common Stock acquired
by a Participant during the Acquisition Period, including shares acquired via
stock option/stock appreciation right exercise.

 

2.10       “Participant” means any Director, except Directors who are employees
of the corporation, who is in office at the time he/she receives an Award
Letter.

 

2.11      “Program” means the Amended and Restated Directors Deposit
Share Program as set forth in this document and as amended from time to time.

 

2.12      “Restricted Stock Units” means units of stock that are awarded to a
Participant under this Program pursuant to the Ball Corporation 2013 Stock and
Cash Incentive Plan or its successor.

 

2.13       “Voluntary Resignation” means resignation by a Director during a
three-year term.





1

Effective Date April 25, 2001

Amended and Restated July 27, 2016

--------------------------------------------------------------------------------

 



3.           Restricted Stock Unit Grant

 

3.1         Form of Grant –  The grant under this Program shall be a Restricted
Stock Unit Grant, pursuant to the Ball Corporation 2013 Stock and Cash Incentive
Plan or its successor.  If, at any time or from time to time, during the
Acquisition Period or within 45 days thereafter, the Participant provides
documentation to the Executive Compensation Programs Department of the
Corporation, reasonably satisfactory to the Corporation, of Participant's
acquisition of Newly Acquired Shares during the Acquisition Period, together
with a written promise by the Participant to hold the shares for the Holding
Period, then the Corporation will grant the Participant a designated number of
Restricted Stock Units for each Newly Acquired Share so acquired as specified in
the Participant's Award Letter, up to the maximum number of Restricted Stock
Units also specified in the Participant's Award Letter.

 

3.2         Minimum Number of Newly Acquired Shares –  The minimum number of
Newly Acquired Shares that will be matched by Restricted Stock Units at one time
is the lesser of 500 shares or the amount required to complete the award. The
Participant may accumulate purchases, and when the total number of accumulated
shares is equal to or exceeds 500 shares or the amount required to complete the
award, the Participant may then request that matching Restricted Stock Units be
issued.

 

3.3         Grant Date –  Unless otherwise specified in the Award Letter, the
Restricted Stock Units will be granted on the 15th of each month provided the
documentation required in this Section 3 is received on or before the 5th of
that month, otherwise it will be granted the following month. If the 15th occurs
on a holiday or weekend, the Restricted Stock Units will be issued on the
workday immediately prior to that holiday or weekend.

 

4.           Holding Period for the Newly Acquired Shares

 

The Participant must agree that the Newly Acquired Shares for which the
Restricted Stock Units were granted will not be sold or transferred during the
Holding Period specified in the Award Letter.  Except as provided in Section 5,
if the Newly Acquired Shares are not retained during the entire Holding Period,
the Restricted Stock Units are forfeited. 

 

5.           Lapse of Restrictions/Forfeiture of Restricted Stock Units

 

Restrictions on Restricted Stock Units granted pursuant to this Program will
lapse as specified in the Award Letter or earlier if a Participant ceases to
serve as a Director of Ball Corporation for any reason other than Voluntary
Resignation.  A Director who decides not to stand for reelection or is not
reelected for a three-year term or a Director who retires at the time of
mandatory retirement will not be determined to have voluntarily resigned. In the
event of Voluntary Resignation, the Restricted Stock Units will be
forfeited.  Also, Restricted Stock Units will be forfeited if the Newly Acquired
Shares to which the Restricted Stock Units relate are not retained by the
Participant during the Holding Period specified in the Award Letter.





2

Effective Date April 25, 2001

Amended and Restated July 27, 2016

--------------------------------------------------------------------------------

 



6.            Additional Cash Payment/Dividend Equivalents

 

The Participant also will receive a dividend equivalent, if any, payable with
respect to the Restricted Stock Units from the date of grant until restrictions
lapse.

 

7.            Miscellaneous

 

7.1         Administration of the Program – The Human Resources Committee of the
Board of Directors shall be the sole administrator of the Program.  The
Committee shall have full power to formulate additional details and regulations
for carrying out this Program.  The Committee shall also be empowered to make
any and all of the determinations not herein specifically authorized which may
be necessary or desirable for the effective administration of the Program.  Any
decision or interpretation of any provision of this Program adopted by the
Committee shall be final and conclusive.

 

7.2         Amendment and Termination of Program – The Committee may at any time
amend the Program in whole or in part; provided, however, that no amendment
shall be effective to affect the Participant's vested right therein,  and,
except as provided below, no amendment shall be effective to decrease the future
benefits under the Program payable to any Participant or beneficiary with
respect to any amount granted or vested prior to the date of the
amendment.   Written notice of any amendments shall be given promptly to each
Participant.  No notice shall be required with respect to amendments that are
non-material or administrative in nature.

 

7.3         Successors and Mergers, Consolidations, or Change in Control – The
terms and conditions of this Program shall enure to the benefit of and bind the
Corporation, the Participants, their successors, assignees, and personal
representatives. If a Change in Control shall occur then the rights and
obligations created hereunder shall be those outlined in the 2013 Stock and Cash
Incentive Plan, or its successor.

 

7.4         Gender, Singular and Plural –  All pronouns and any variations
thereof shall be deemed to refer to the masculine and feminine gender as the
identity of the person or persons may require.  As the context may require, the
singular may be read as the plural and the plural as the singular.

 

7.5         Captions –  The captions to the articles, sections, and paragraphs
of this Program are for convenience only and shall not control or affect the
meaning or construction of any of its provisions.

 

7.6         Applicable Law –  This Program shall be governed and construed
in accordance with the laws of the State of Indiana.

 

7.7         Validity –  In the event any provision of this Program is held
invalid, void, or unenforceable, the same shall not affect, in any respect
whatsoever, the validity of any other provision of this Program.

3

Effective Date April 25, 2001

Amended and Restated July 27, 2016

--------------------------------------------------------------------------------